      Case 8:18-cv-00364-JVS-E Document 28 Filed 07/08/19 Page 1 of 2 Page ID #:126


  1Vincent Galvin(SBN 104448)                              Christopher J. Cheney
   vincentgalvin@bowmanandbrooke.com                       ccheney@dkowlaw.corn
 2
   BOWMAN AND BROOKE LLP                                   DEWSNUP KING OLSEN WOREL
 3 1741 Technology Drive Suite 200                         HAVAS MORl'ENSEN
   San Jose, California 95110                              36 South State Street, Suite 2400
 4
   Telephone:(408)279-5393                                 Salt Lake City, Utah 84111
 5                                                         Telephone:(801)533-0400
   Attorneys for Toyota Motor Sales, U.S.A., Inc.;
 6
   Toyota Motor Corporation; Toyota Motor North Attorneys for Plaintiffs Dolores
 7 America, Inc.; Toyota Motor Engineering &       Petersen and Thomas Petersen
   Manufacturing North America,Inc.
 8

 9
                                UNITED STATES DISTRICT COURT
10

11
                               CENTRAL DISTRICT OF CALIFORNIA

12                           (SOUTHERN DIVISION — SANTA ANA)
13
   In Re: Toyota Motor Corp. Unintended ) Case No. 8:10-ml-02151 JVS(FMOx)
14 Acceleration Marketing, Sales Practices, )
   and Products Liability Litigation        ) Assigned to: Hon. James V. Selna
15
                                            ) Discovery: Mag. Fernando M. Olguin
16 This document  relates to:               )
                                            ) STIPULATION OF DISMISSAL WITH
17
   Dolores Petersen and Thomas Petersen v. ) PREJUDICE(FRCP RULE 41(a)(1)(A)(ii))
18 Toyota Motor Sales, U.S.A., Inc., et al. )
   Case No. 8:18-cv-00364-JVS-E             )
19
                                            )
20            In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), plaintiffs
21 Dolores Petersen and Thomas Petersen ("plaintiffs") and defendants Toyota Motor Sales,

22 U.S.A., Inc.; Toyota Motor Corporation; Toyota Motor North America, Inc.; Toyota Motor

23 Engineering & Manufacturing North America, Inc.; (collectively "defendants") hereby

24 stipulate to the dismissal with prejudice of plaintiffs' claims, actions, and causes of action

25 / / /

26 / / /

27 / / /

28

                     STIPULATION OF DISMISSAL WITH PREJUDICE(FRCP RULE 41(a)(1)(A)(ii))
      20693583v1
     Case 8:18-cv-00364-JVS-E Document 28 Filed 07/08/19 Page 2 of 2 Page ID #:127



 1    asserted against defendants, and to the entire action, with each party to bear their respective

 2 costs of litigation, attorneys' fees, and expenses.

 3 Dated:
                      /3M                               By:
                                                              Christopher J. Cheney
 4
                                                              DEWSNUP KING OLSEN WOREL
 5                                                            HAVAS MORTENSEN
                                                              36 South State Street, Suite 2400
 6
                                                              Salt Lake City, UT 84111
 7                                                            Attorneys for Plaintiffs Dolores Petersen
                                                              and Thomas Petersen
 8
                   7/8/19
 9 Dated:
                                                        By:
10                                                            Vincent Galvin
11                                                            BOWMAN AND BROOKE LLP
                                                              1741 Technology Drive Suite 200
12                                                            San Jose, CA 95110
13
                                                              Attorneys for Toyota Motor Sales, U.S.A.,
14                                                            Inc.; Toyota Motor Corporation; Toyota
                                                              Motor North America, Inc.; Toyota Motor
15
                                                              Engineering & Manufacturing North
16                                                            America, Inc.
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                            STIPULATION OF DISMISSAL WITH PREJUDICE(FRCP RULE 41(a)(1)(A)(ii))
      20693583v1
